        STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS
WASHINGTON COUNTY, SC                                       SUPERIOR COURT

KATHRYN NARCISI
      PLAINTIFF,

VS.                                                         CA    No. WC-2019-
                                         VVVUVVVVV




TURTLEBOY DIGITAL MARKETING, LLC
     D/B/A TURTLEBOYSPORTS.COM
      DEFENDANT




AFTER HEARING BEFORE JUDGE SUSAN MCGUIRL ON MAY            13,   2019,   IT IS   HEREBY:

                    ORDERED, ADJUDGED AND DECREED:
THAT THE DEFENDANT BE RESTRAINED AND ENJOINED FROM CONTACTING,
ASSAULTING, MOLESTING, STALK‘ING, CYBER STALKING, CYBER BULLYING, BULLYING,
HARASSING, THREATENING, ANNOYING, SLANDERING OR OTHERWISE INTERFERING
WITH PLAINTIFF AT HOME, AT WORK, THROUGH THIRD PARTIES, ON THE STREET, OR
ELSEWHERE. THE DEFENDANT SHALL IMMEDIATELY REMOVE ANY AND ALL POSTS,
BLOGS, AND COMMENTS REGARDING THE PLAINTIFF, EITHER BY HER NAME, KATHRYN
NARCIS], OR THE PSEUDONYM “FAILURE SWIFT”, BE IMMEDIATELY REMOVED FROM
THE DEFENDANT’S WEBSITE AND ALL OTHER SITES ASSOCIATED WITH THE SAME.


BY ORDER   OF:                             ENTER:


                                         /
                                                     ﬂc   M4      //


CLERK OF THE SUPERIO   COURT                                     J
                                         JUDGE OF THE s PERIOR COURT

                                            DATED:        .EVZé Z        2


PREPARED   BY:




CHRISTOPHER T. MILLEA, ESQ.
ASST. SOLICITOR, CITY OF CRANSTON
37 SOCKANOSSET CROSSROADS
CRANSTON, RI 02920
401 484.1022 vonca (24/7)
401 .453.4ooo vonca (24/7)
401-633-6341 FAx
WWW.MILLEALAW.COM


                                       EXHIBIT D
